DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    RV SALES OF BROWARD INC.,
                             Appellant,

                                    v.

     MARK BELLISSIMO, EQUESTRIAN SHOW HOLDINGS, LLC,
     EQUESTRIAN SPORT PRODUCTIONS, LLC, WELLINGTON
    EQUESTRIAN PARTNERS, LLC, CAMPING WORLD, INC., and
          ADOPTION OF HORSE SHOW DEFENDANTS,
                         Appellees.

                              No. 4D18-386

                              [May 16, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No. 50-2010-CA-
027835-XXXX-MB.

  Michael Vater, Peter Ticktin and Kendrick Almaguer of The Ticktin Law
Group, Deerfield Beach, for appellant.

   Daniel S. Rosenbaum and Misti Z. Barnett of Rosenbaum PLLC, West
Palm Beach, for appellees Mark Bellissimo, Equestrian Show Holdings,
LLC, Equestrian Sport Productions, LLC, and Wellington Equestrian
Partners, LLC.

   Jonathan F. Claussen of J. Claussen Law, P.A., Boca Raton, and Fred
O. Goldberg of Berger Singerman, LLP, Miami, for appellees Camping
World, Inc., and Adoption of Horse Show Defendants.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and CONNER, JJ., concur.



                          *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2